ACCEPTED
                                                                                                      06-15-00123-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                12/2/2015 12:09:09 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                               CAUSE NO. 06-15-00123-CR

JOSE DE LA GARZA                               §       IN THE COURT OF APPEALS
                                                                           FILED IN
                                               §                    6th COURT OF APPEALS
VS.                                            §       SIXTH DISTRICTTEXARKANA, TEXAS
                                               §                    12/2/2015 12:09:09 PM
THE STATE OF TEXAS                             §       STATE OF TEXAS DEBBIE AUTREY
                                                                             Clerk

               MOTION FOR EXTENSION OF TIME TO FILE BRIEF
TO THE HONORABLE JUSTICES OF SAID COURT:

         NOW COMES STEVEN LOWELL MORTON, the appellant in the above-

entitled and numbered cause, by and through his court appointed attorney, and would

move the Court to extend the time to file appellant’s brief.

                                              I.

         The deadline for filing appellant’s brief is December 1, 2015. There has been no

previous extension in this cause.
                                              II.
         Counsel has not been able to complete his brief as quickly as he believed possible.

Counsel has recently gone through an I.T. switch over at his office, and has brought on a

new secretary. Things have been hectic but are starting to smooth out.

                                             III.

         Counsel will not have adequate time to brief the important issues in this case.

Counsel requests that an additional 60 days be granted for counsel to file appellant’s
brief.

                                               IV.

         Counsel has conferred with the State in the past and has been told that the Johnson

County DA doesn’t object to a first time extension.
       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully prays

that the Honorable Court grant this motion or deliver to appellant any remedy available

which the court deems appropriate.



                                              RESPECTFULLY SUBMITTED,

                                              _/s/ Brian Walker___________
                                              BRIAN K. WALKER
                                              ATTORNEY FOR DEFENDANT
                                              4 East Chambers
                                              Cleburne, Texas 76031
                                              (817) 625-2233 Phone
                                              (817) 887-5981 Facsimile
                                              Attorney for Appellant


                           CERTIFICATE OF CONFERENCE

        Counsel for appellant has not conferred with the DA in this matter but has been
told by David Vernon in the past that he never objects to the first request for extension.

                                              _/s/ Brian Walker___________
                                              Brian K. Walker, Attorney for Appellant




                              CERTIFICATE OF SERVICE

        As attorney of record for appellant, I do hereby certify that a true and correct copy
of the above and foregoing document was provided to the Attorney for the State on the
date this motion was electronically filed with the court.


                                              _/s/ Brian Walker___________
                                              Brian K. Walker, Attorney for Appellant
                             CAUSE NO. 06-15-00123-CR

JOSE DE LA GARZA                             §       IN THE COURT OF APPEALS
                                             §
VS.                                          §       SIXTH DISTRICT
                                             §
THE STATE OF TEXAS                           §       STATE OF TEXAS

                ORDER ON MOTION FOR EXTENSION OF TIME

       On this _______ day of __________________, 2015, came on to be considered

the Appellant’s Motion For Extension of Time to File Brief and after consideration, it is

the ORDER of this Court that said motion be:

       (   ) GRANTED, and that the time for Appellant to file Appellant’s brief is

hereby extended until the _______ day of ____________________, 2015.

       (   ) DENIED, to which ruling Appellant excepts.

       SIGNED this _______ day of _____________________, 2015.


                                             ______________________________
                                             JUSTICE PRESIDING